REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2018/0078789) discloses a method implemented on at least one machine each of which has at least one processor and at least one storage device (par. 12), the method comprising: determining a set of one or more optimization goals for radiation delivery by a therapeutic radiation delivery apparatus (abstract); determining a plan for radiation delivery (par. 4) from a radiation source (30) of the therapeutic radiation delivery apparatus, the radiation source being capable of continuously rotating (with 20) around a subject (P), the plan including a plurality of radiation segments (figs. 7-8); and delivering a radiation beam to a target volume based on the plan for radiation delivery (figs. 7-8), wherein each radiation segment is characterized by at least one parameter selected from a start angle, a stop angle (abstract and par. 66), a two-dimensional segment shape, or a segment MU value, and wherein the plurality of radiation segments satisfy the set of one or more optimization goals by at least two radiation segments from at least two different rotations in one direction into the target volume of the subject (fig. 7). The prior art (e.g., US 5818902) also discloses wherein the plurality of radiation segments satisfy the set of one or more optimization goals by superimposing at least two radiation segments from at least two different rotations in one direction into the target volume of the subject (abstract and figs. 2b-3).
However, the prior art fails to disclose or fairly suggest a method implemented on at least one machine each of which has at least one processor and at least one storage device for determining a radiation treatment plan, the method including: wherein the plurality of radiation segments satisfy the set of one or more optimization goals by superimposing at least two radiation segments at least partially overlapping with each other and at least two other radiation segments interleavinq with each other 

Regarding claim 16 and its dependent claim(s), if any, the prior art discloses a corresponding system.  
However, the prior art fails to disclose or fairly suggest a system for determining a radiation treatment plan for delivering a radiation beam to a target volume, the system including: wherein the plurality of radiation segments meet the set of one or more optimization goals by superimposing at least two radiation segments at least partially overlapping with each other and at least two other radiation segments interleaving with each other without overlapping from at least two different rotations in one direction into the target volume of the subject, in combination with all of the other recitations in the claim. 

Regarding claim 31 and its dependent claim(s), if any, the prior art discloses a corresponding medium.  
However, the prior art fails to disclose or fairly suggest a non-transitory computer readable medium, comprising at least one set of instructions, wherein when executed by at least one processor of a computing device, the at least one set of instructions cause the at least one processor to effectuate a method for determining a radiation treatment plan for delivering a radiation beam to a target volume, the method including: wherein the plurality of radiation segments meet the set of one or more optimization goals by superimposing at least two radiation segments at least partially overlapping with each other and at least two other radiation segments interleavinq with each other without overlappinq from at least two different rotations in one direction into the target volume of the subject, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884